EXHIBIT 10-mm


BELLSOUTH
OFFICER COMPENSATION DEFERRAL PLAN


(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)


BELLSOUTH OFFICER COMPENSATION DEFERRAL PLAN


Effective as of the 1st day of January, 2002, BellSouth Corporation
("BellSouth") established the BellSouth Officer Compensation Deferral Plan (the
"Plan"). The Plan is hereby amended and restated in its entirety effective as of
the 1st day of January, 2005.


BACKGROUND AND PURPOSE


A.    GOAL. BellSouth desires to provide its executives, and those of its
Affiliates that participate in the Plan, with an opportunity (i) to defer the
receipt and income taxation of a portion of such executives' compensation; and
(ii) to receive an investment return on those deferred amounts based on either
(A) the return of BellSouth stock, an indexed rate of interest, or a combination
of the two, or (B) for executives who satisfy BellSouth's stock ownership
guidelines, the return of a selected group of mutual and other investment funds.


B.    PURPOSE. The purpose of the Plan is to set forth the terms and conditions
under which these deferrals may be made and deemed invested and to describe the
nature and extent of the executives' rights to their deferred amounts.


C.    TYPE OF PLAN. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. Each
Participating Company alone has the obligation to pay amounts payable under the
Plan to Plan Participants, and such payments are not, and will not be, an
obligation of any other Participating Company.




ARTICLE I
DEFINITIONS


For purposes of the Plan, each of the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.


1.1   "ACCOUNT" shall mean, with respect to a Participant or Beneficiary, the
total dollar amount or value evidenced by the last balance posted in accordance
with the terms of the Plan to the account record established for such
Participant or Beneficiary with respect to the Deferral Contributions of such
Participant for any Plan Year.


1.2   "AFFILIATE" shall mean at any time any corporation, joint venture or
partnership in which BellSouth owns directly or indirectly, (i) with respect to
a corporation, stock possessing at least ten percent (10%) of the total combined
voting power of all classes of stock in the corporation, or (ii) in the case of
a joint venture or partnership, a ten percent (10%) or greater interest in the
capital or profits of such joint venture or partnership.


1.3   "ANNUAL BONUS" shall mean, with respect to each Eligible Executive for a
specified Plan Year, such Eligible Executive's actual award amount to be paid
under the Short Term Bonus Plan for such Plan Year (payable in the succeeding
year).


1.4   "BASE SALARY" shall mean, with respect to each Eligible Executive for a
specified Plan Year, the gross regular, periodic base salary paid or payable to
the Eligible Executive for each payroll period during such Plan Year, including
any of the Eligible Executive's own before-tax and after-tax contributions to,
or deferrals under, any Code Section 401(k), Code Section 125, nonqualified
deferred compensation or other employee benefit plan or program, maintained by a
Participating Company from time to time, but excluding any contributions or
benefits paid under any such plan or program by a Participating Company.


1.5   "BELLSOUTH" shall mean BellSouth Corporation, a Georgia corporation.


1.6   "BENEFICIARY" shall mean, with respect to a Participant, the person(s)
determined in accordance with Section 5.4 to receive any death benefits that may
be payable under the Plan upon the death of the Participant.


1.7   "BOARD" shall mean the Board of Directors of BellSouth.


1.8   "BONUS DEFERRAL ELECTION" shall mean an election in such form as is
provided by the Plan Administrator on which an Eligible Executive may elect to
defer a portion of such executive's Annual Bonus.


1.9   "BUSINESS DAY" shall mean each day on which the New York Stock Exchange
operates and is open to the public for trading.


1.10  "CODE" shall mean the Internal Revenue Code of 1986, as amended.


1.11  "COMPANY STOCK" shall mean the $1.00 par value per share voting common
stock of BellSouth.


1.12  "COMPENSATION" shall mean, for any Plan Year, the Participant's annualized
Base Salary rate as in effect on November 15 preceding the beginning of the Plan
Year. Provided, however, that with respect to an Eligible Executive whose
eligibility to actively participate in the Plan commences after November 15
preceding the beginning of the Plan Year, such amount shall be the Participant's
annualized Base Salary rate as in effect on the first day of the first payroll
period after which the Eligible Executive is eligible to actively participate in
the Plan. Notwithstanding the foregoing, the Plan Administrator, in its sole
discretion, may specify dates other than those described above on which a
Participant's annualized Base Salary rate for a Plan Year is to be determined.
For any Participant employed by a Participating Company whose compensation
structure does not readily fit this definition, "Compensation" shall mean cash
compensation as defined by the Plan Administrator.


1.13  "CREDITED INTEREST RATE" shall mean, for each Plan Year, the rate of
return equal to Moody's Monthly Average of Yields of Aa Corporate Bonds, as
published by Moody's Investors Service, Inc., for the month of July immediately
preceding such Plan Year. If such rate (or any alternative rate described in
this sentence) is at any time no longer available, the Plan Administrator shall
designate an alternative rate which, in the Plan Administrator's reasonable
judgment, is generally comparable to the rate described in the preceding
sentence, and such alternative rate shall thereafter be the Credited Interest
Rate.


1.14  "DEFERRAL CONTRIBUTIONS" shall mean, as applicable, for each Plan Year
that portion of a Participant's Base Salary and/or Annual Bonus deferred, and
for each Performance Period that portion of a Participant's Performance Share
Payment deferred, under the Plan pursuant to Section 3.2.


1.15  "DEFERRAL ELECTION" shall mean an election in such form as is provided by
the Plan Administrator on which an Eligible Executive may elect to defer under
the Plan a portion of such Eligible Executive's Base Salary.


1.16  "EFFECTIVE DATE" shall mean January 1, 2005, the date this restatement of
the Plan is effective. The Plan initially was effective as of January 1, 2002.


1.17  "ELECTION DEADLINE" shall mean:


(a)   With respect to a Deferral Election and a Bonus Deferral Election, for an
individual who is eligible to participate in the Plan for an entire Plan Year
and is employed by a Participating Company on such date, the November 30 (or if
November 30 is not a Business Day, the last Business Day immediately preceding
November 30) immediately preceding the first day of such Plan Year.
Notwithstanding the foregoing, with the approval of the Plan Administrator,
"Election Deadline" may mean, with respect to such an Eligible Executive for a
Plan Year, the December 31 (or if December 31 is not a Business Day, the last
Business Day immediately preceding December 31) immediately preceding the first
day of such Plan Year.


(b)   With respect to a Deferral Election and a Bonus Deferral Election, for an
individual who becomes employed by a Participating Company as an Eligible
Executive after the November 30 (or such other date) described in the preceding
paragraph and on or before October 1 of a Plan Year and who is eligible to
participate in the Plan during the remainder of such Plan Year pursuant to
Section 2.2, the date which is thirty (30) days after the date the individual
first becomes eligible to participate in the Plan.


(c)   With respect to a Performance Share Deferral Election, the November 30 (or
if November 30 is not a Business Day, the last Business Day immediately
preceding November 30) immediately preceding the final year of the Performance
Period.


1.18  "ELECTION PACKAGE" shall mean a package consisting of a Deferral Election,
a Bonus Deferral Election, a Performance Share Deferral Election, an Investment
Election and such other forms and documents distributed to an Eligible Executive
by the Plan Administrator for the purpose of allowing such Eligible Executive to
elect to actively participate in the Plan for a Plan Year.


1.19  "ELIGIBLE EXECUTIVE" shall mean, for each Plan Year, each management
employee of a Participating Company who (i) is a member of a select group of
highly compensated or key management employees, and (ii) is designated by the
Plan Administrator as a member of BellSouth's "executive compensation group," or
is otherwise designated by the Plan Administrator as eligible to participate in
the Plan.


1.20  "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.


1.21  "FINANCIAL HARDSHIP" shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of the Participant's dependent [as defined in Code Section
152(a)], loss of the Participant's property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Financial Hardship shall be determined by
the Plan Administrator on the basis of the facts of each case, including
information supplied by the Participant in accordance with uniform guidelines
prescribed from time to time by the Plan Administrator; provided, the
Participant will be deemed not to have a Financial Hardship to the extent that
such hardship is or may be relieved:


(a)   through reimbursement or compensation by insurance or otherwise;


(b)   by liquidation of the Participant's assets, to the extent the liquidation
of assets would not itself cause severe financial hardship; or


(c)   by cessation of deferrals under the Plan.


Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant's child to college or the desire to purchase a home.


1.22  "INTEREST INCOME OPTION" shall mean the Investment Option described in
Section 4.4, pursuant to which a Participant's deemed investment earnings are
determined on the basis of the Credited Interest Rate.


1.23  "INTEREST INCOME SUBACCOUNT" shall mean a bookkeeping subaccount
reflecting that portion of a Participant's Account for each Plan Year which is
deemed to be invested in the Interest Income Option.


1.24  "INVESTMENT ELECTION" shall mean an election in such form as is provided
by the Plan Administrator on which an Eligible Executive may elect to have
Deferral Contributions for a Plan Year (and all investment earnings attributable
thereto) deemed invested in the Stock Unit Option, the Interest Income Option
and/or the Mutual Fund Option (including the underlying Mutual Funds).


1.25  "INVESTMENT OPTIONS" shall mean the Stock Unit Option, the Interest Income
Option and the Mutual Fund Option (including the underlying Mutual Funds).


1.26  "MUTUAL FUND" shall mean the investment funds selected from time to time
by the Plan Administrator for purposes of determining the rate of return on
amounts deemed invested in the Mutual Fund Option pursuant to the terms of the
Plan.


1.27  "MUTUAL FUND OPTION" shall mean the Mutual Fund Option described in
Section 4.5, pursuant to which a Participant's deemed investment earnings are
determined by the rate of return applicable to Mutual Funds.


1.28  "MUTUAL FUND SUBACCOUNT" shall mean a bookkeeping subaccount reflecting
that portion of a Participant's Account for each Plan Year which is deemed to be
invested in the Mutual Fund Option.


1.29  "PARTICIPANT" shall mean any person participating in the Plan pursuant to
the provisions of Article II.


1.30  "PARTICIPATING COMPANY" shall mean BellSouth and each Affiliate which, by
action of its board of directors (or equivalent governing body), adopts the Plan
as a Participating Company with the approval of the Plan Administrator. Such
entities shall be listed on Exhibit A hereto, which shall be updated from time
to time to reflect the addition of new Participating Companies and the effective
dates of their participation, and the deletion of any entities which are no
longer Participating Companies.


1.31  "PERFORMANCE PERIOD" shall mean the three consecutive calendar year period
(or other period of time) specified in a performance share award agreement (or
similar document) made pursuant to the Stock Plan with respect to which a
Performance Share Deferral Election is made.


1.32  "PERFORMANCE SHARE AWARD" shall mean, with respect to each Eligible
Executive for a specified Performance Period, an award of "Performance Shares"
(as such term is defined in the Stock Plan) made pursuant to the Stock Plan with
respect to such Performance Period.


1.33  "PERFORMANCE SHARE DEFERRAL ELECTION" shall mean an election in such form
as is provided by the Plan Administrator on which an Eligible Executive may
elect to defer a portion of such executive's Performance Share Payment.


1.34  "PERFORMANCE SHARE PAYMENT" shall mean the aggregate of any and all
amounts to be paid with respect to a Performance Share Award.


1.35  "PLAN" shall mean the BellSouth Officer Compensation Deferral Plan, as
contained herein and all amendments hereto.


1.36  "PLAN ADMINISTRATOR" shall mean the Chief Executive Officer of BellSouth
and any individual or committee the Chief Executive Officer designates to act on
his or her behalf with respect to any or all of the Chief Executive Officer's
responsibilities hereunder; provided, the Board may designate any other person
or committee to serve in lieu of the Chief Executive Officer as the Plan
Administrator with respect to any or all of the administrative responsibilities
hereunder.


1.37  "PLAN YEAR" shall mean the calendar year.


1.38  "SHORT TERM BONUS PLAN" shall mean, effective April 26, 2004, the
BellSouth Corporation Stock and Incentive Compensation Plan, or any successor
plan. Prior to April 26, 2004, "Short Term Bonus Plan" referred to the BellSouth
Corporation Officer Short Term Incentive Award Plan.


1.39  "STOCK/INTEREST OPTION" shall mean the investment option comprised of the
Stock Unit Option and/or the Interest Income Option, as described in Section
4.2(b)(i).


1.40  "STOCK PLAN" shall mean the BellSouth Corporation Stock and Incentive
Compensation Plan, or any successor plan.


1.41  "STOCK UNIT" shall mean an accounting entry that represents an unsecured
obligation of a Participating Company to pay to a Participant an amount which is
based on the fair market value of one share of Company Stock as set forth
herein. A Stock Unit shall not carry any voting, dividend or other similar
rights and shall not constitute an option or any other right to acquire any
equity securities of BellSouth.


1.42  "STOCK UNIT OPTION" shall mean the Investment Option described in Section
4.3, pursuant to which a Participant's deemed investment earnings are determined
by the rate of return applicable to Stock Units.


1.43  "STOCK UNIT SUBACCOUNT" shall mean a bookkeeping subaccount reflecting
that portion of a Participant's Account for each Plan Year which is deemed to be
invested in the Stock Unit Option.


1.44  "VALUATION DATE" shall mean each Business Day. Notwithstanding the
foregoing, for any specific purpose determined in the sole discretion of the
Plan Administrator, "Valuation Date" shall mean any day or days declared by the
Plan Administrator, in its sole discretion, to be a Valuation Date. If the Plan
provides for a valuation to be made on a day that is not a Valuation Date, such
valuation shall be made as of the Valuation Date immediately preceding such day.






ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.1 ANNUAL PARTICIPATION. Each individual who is an Eligible Executive as of the
first day of a Plan Year and is employed by a Participating Company before the
beginning of such Plan Year shall be eligible to defer a portion of such
Eligible Executive's Base Salary, Annual Bonus and Performance Share Payment, if
any, and thereby to actively participate in the Plan for such Plan Year. Such
individual's participation shall become effective as of the first day of such
Plan Year, provided that the Eligible Executive properly and timely completes
the election procedures described in Section 2.3. For purposes of the Plan,
references to "Plan Year" with respect to a Performance Share Deferral Election
shall mean the Plan Year that is the final calendar year of the Performance
Period.


2.2 INTERIM PLAN YEAR PARTICIPATION. Each individual who becomes employed by a
Participating Company as an Eligible Executive on or before October 1 of a Plan
Year, and who is not otherwise eligible to participate in the Plan during such
Plan Year in accordance with Section 2.1, shall be immediately eligible upon
commencement of such employment to make a Deferral Election and/or Bonus
Deferral Election, and thereby to actively participate in the Plan, for the
remainder of such Plan Year. Such individual's participation shall become
effective as of the first day of the calendar month following the calendar month
in which such Deferral Election and/or Bonus Deferral Election is made, provided
that the Eligible Executive properly and timely completes the election
procedures described in Section 2.3.


2.3 ELECTION PROCEDURES. Each Eligible Executive may elect to defer a portion of
such Eligible Executive's Base Salary, Annual Bonus and/or Performance Share
Payment, and thereby become an active Participant for a Plan Year (or, if
Section 2.2 is applicable, for the remainder of such Plan Year), by delivering a
completed Deferral Election, Bonus Deferral Election and/or Performance Share
Deferral Election and an Investment Election to the Plan Administrator by the
applicable Election Deadline for such Plan Year. Such an election shall be
effective only if the individual is actively employed as an Eligible Executive
at the time the individual delivers the completed Deferral Election, Bonus
Deferral Election and/or Performance Share Deferral Election and Investment
Election to the Plan Administrator. The Plan Administrator may also require the
Eligible Executive to complete other forms and provide other data, as a
condition of participation in the Plan.


2.4 CESSATION OF ELIGIBILITY. An Eligible Executive's active participation in
the Plan shall terminate, and the Eligible Executive shall not be eligible to
make any additional Deferral Contributions, for any portion of a Plan Year
following the date the Eligible Executive's employment with BellSouth and all
Participating Companies terminates (unless such individual is reemployed as an
Eligible Executive later in such Plan Year). In addition, an individual who
actively participated in the Plan during prior Plan Years but who is not an
Eligible Executive or does not complete the election procedures, for a
subsequent Plan Year, shall cease active participation in the Plan for such
subsequent Plan Year. If an individual's active participation in the Plan ends,
such individual shall remain an inactive Participant in the Plan until the
earlier of (i) the date the full amount of such individual's Accounts is
distributed from the Plan, or (ii) the date the individual again becomes an
Eligible Executive and recommences active participation in the Plan. During the
period of time that an individual is an inactive Participant in the Plan, such
individual's Accounts shall continue to be credited with earnings as provided in
the Plan.






ARTICLE III
PARTICIPANTS' ACCOUNTS; DEFERRAL CONTRIBUTIONS


3.1 PARTICIPANTS' ACCOUNTS.


(a) ESTABLISHMENT OF ACCOUNTS. The Plan Administrator shall establish and
maintain one or more Accounts on behalf of each Participant for each Plan Year
for which the Participant makes Deferral Contributions. The Plan Administrator
shall credit each Participant's Account with the Participant's Deferral
Contributions for such Plan Year and earnings attributable thereto, and shall
maintain such Account until the value thereof has been distributed to or on
behalf of such Participant or his or her Beneficiary.


(b) NATURE OF CONTRIBUTIONS AND ACCOUNTS. The amounts credited to a
Participant's Accounts shall be represented solely by bookkeeping
entries.  Except as provided in Article VII, no monies or other assets shall
actually be set aside for such Participant, and all payments to a Participant
under the Plan shall be made from the general assets of the Participating
Companies.


(c) SEVERAL LIABILITIES. Each Participating Company shall be severally (and not
jointly) liable for the payment of benefits under the Plan under Deferral
Elections, Bonus Deferral Elections and Performance Share Deferral Elections
executed by Eligible Executives with, and while employed by, such Participating
Company.


(d) GENERAL CREDITORS. Any assets which may be acquired by a Participating
Company in anticipation of its obligations under the Plan shall be part of the
general assets of such Participating Company. A Participating Company's
obligation to pay benefits under the Plan constitutes a mere promise of such
Participating Company to pay such benefits, and a Participant or Beneficiary
shall be and remain no more than an unsecured, general creditor of such
Participating Company.


3.2 DEFERRAL CONTRIBUTIONS. Each Eligible Executive may irrevocably elect to
have Deferral Contributions made on his or her behalf for a Plan Year (or, if
Section 2.2 is applicable, for the remainder of such Plan Year), by completing
in a timely manner a Deferral Election, Bonus Deferral Election and/or
Performance Share Deferral Election and an Investment Election, and following
other election procedures as provided in Section 2.3. Subject to any
modifications, additions or exceptions that the Plan Administrator, in its sole
discretion, deems necessary, appropriate or helpful, the following terms shall
apply to such Deferral Elections, Bonus Deferral Elections and Performance Share
Deferral Elections:


(a) EFFECTIVE DATE.


(i) BASE SALARY DEFERRAL ELECTION. Subject to Section 3.2(a)(iv), a Deferral
Election made by a Participant shall be effective beginning with the first
regular, periodic paycheck earned and paid (A) with respect to a Participant
participating for the entire Plan Year, in such Plan Year, and (B) with respect
to a Participant participating for a portion of a Plan Year, in accordance with
Section 2.2, in the calendar month following the calendar month in which the
Participant makes his or her Deferral Election.


(ii) BONUS DEFERRAL ELECTION. Subject to Section 3.2(a)(iv), a Bonus Deferral
Election made by a Participant shall be effective (A) with respect to a
Participant participating for the entire Plan Year, for the Annual Bonus earned
during the Plan Year, and (B) with respect to a Participant participating for a
portion of Plan Year in accordance with Section 2.2, for the Annual Bonus earned
during such portion of the Plan Year.


(iii) PERFORMANCE SHARE DEFERRAL ELECTION. Subject to Section 3.2(a)(iv), a
Performance Share Deferral Election shall be effective for the Performance Share
Payment earned during the Performance Period with respect to which such election
is made.


(iv) OTHER REQUIREMENTS. To be effective, a Participant's Deferral Election,
Bonus Deferral Election and/or Performance Share Deferral Election, as
applicable, must be made by the Election Deadline. If an Eligible Executive
fails to deliver a Deferral Election, a Bonus Deferral Election or a Performance
Share Deferral Election, or to complete any of the other requisite election
procedures for a Plan Year, in a timely manner, the Eligible Executive shall be
deemed to have elected not to participate in the Plan for that Plan Year.


(b) TERM. Each Deferral Election for a Plan Year that is made by a Participant
shall remain in effect with respect to the specified portion of all Base Salary
earned and paid or payable during such Plan Year (or, in the case of a
Participant participating for a portion of the Plan Year in accordance with
Section 2.2, with respect to the specified portion of all Base Salary paid or
payable during the remainder of such Plan Year) but shall not apply to any
subsequent Plan Year. Each Bonus Deferral Election for a Plan Year that is made
by a Participant shall be effective with respect to the specified portion of
Annual Bonus, if any, earned during such Plan Year (or, in the case of a
Participant participating for a portion of the Plan Year in accordance with
Section 2.2, for the specified portion of the Annual Bonus earned during the
remainder of such Plan Year), but shall not apply to any subsequent Plan
Year.  Each Performance Share Deferral Election that is made by a Participant
shall be effective with respect to the specified portion of Performance Share
Payment, if any, under the Performance Share Award to which it relates, but
shall not apply to any subsequent Performance Share Award.


(c) BASE SALARY DEFERRAL ELECTION AMOUNT. Each Eligible Executive's Deferral
Election for a Plan Year shall specify a whole percentage of his or her
Compensation to be deferred from his or her Base Salary for such
year.  Notwithstanding the foregoing, the Plan Administrator, in its sole
discretion, may allow an Eligible Executive to complete a Deferral Election
specifying either (i) a whole dollar amount of his or her Base Salary to be
deferred, with such amount being expressed in increments of $1,000 (or such
other increments as the Plan Administrator may determine), or (ii) a percentage
of his or her Base Salary paid or payable for each payroll period, with the
amount of such deferral to vary as the Eligible Executive's Base Salary changes.
The maximum amount of Base Salary that an Eligible Executive may defer for any
Plan Year shall be fifty-five percent (55%) of the Eligible Executive's
Compensation for such Plan Year rounded up to the next highest thousand dollars.
The total amount elected to be deferred shall be withheld from such Eligible
Executive's regular, periodic paychecks of Base Salary in substantially equal
installments (except as contemplated in clause (ii) above) throughout the Plan
Year. If any election would result in a fractional dollar amount to be withheld,
the Plan Administrator, in its sole discretion, may determine that such amount
will be rounded up to the next highest whole dollar. Notwithstanding any
provision of the Plan or a Deferral Election to the contrary, however, the
amount withheld from any payment of Base Salary shall be reduced automatically,
if necessary, so that it does not exceed the amount of such payment net of all
withholding, allotments and deductions, other than any reduction pursuant to
such Deferral Election. No amounts shall be withheld during any period an
individual ceases to receive Base Salary as an actively employed Eligible
Executive for any reason during the Plan Year except that, in the case of an
individual on an approved paid leave of absence as an Eligible Executive
(including a paid leave of absence under a short term disability plan of a
Participating Company), amounts shall be withheld from such leave of absence
payments and otherwise treated in the same manner as if such payments
constituted Base Salary under the Plan. No adjustment shall be made in the
amount to be withheld from any subsequent payment of Base Salary for a Plan Year
to compensate for any missed or reduced withholding amounts above.


(d) BONUS DEFERRAL ELECTION AMOUNT. The Bonus Deferral Election of each Eligible
Executive shall specify a whole percentage of such Eligible Executive's Annual
Bonus to be deferred, not to exceed fifty percent (50%) and not less than five
percent (5%). Notwithstanding any provision of the Plan or a Bonus Deferral
Election to the contrary, the amount withheld from any bonus payment shall be
reduced automatically, if necessary, so that it does not exceed the amount of
such payment net of all withholding, allotments and deductions other than any
reduction pursuant to such Bonus Deferral Election.


(e) PERFORMANCE SHARE DEFERRAL ELECTION AMOUNT. The Performance Share Deferral
Election of each Eligible Executive shall specify a whole percentage of such
Eligible Executive's Performance Share Payment to be deferred, not less than
five percent (5%) and not to exceed one hundred percent (100%) of the amount
actually payable to the Eligible Executive with respect to the Performance Share
Award. Notwithstanding any provision of the Plan or a Performance Share Deferral
Election to the contrary, the amount withheld from any Performance Share Payment
shall be reduced automatically, if necessary, so that it does not exceed the
amount of such payment net of all withholding, allotments and deductions, other
than any reduction pursuant to such Performance Share Deferral Election.


(f) REVOCATION. Once made, a Participant may not revoke a Deferral Election or
Bonus Deferral Election for a Plan Year, or a Performance Share Deferral
Election with respect to a Performance Share Award.


(g) CREDITING OF DEFERRED COMPENSATION.


(i) STOCK UNIT OPTION AND/OR INTEREST INCOME OPTION. If a Participant elects to
have all or any portion of his or her deferred Base Salary for a Plan Year
deemed invested in the Stock/Interest Option pursuant to Section 4.2(b), the
Plan Administrator shall credit to the Participant's Account for such Plan Year,
as of the first day of such Plan Year (or, as of the effective date of
participation of a Participant described in Section 2.2), the entire amount of
the Participant's deferred Base Salary for such Plan Year. If a Participant
elects to have all or any portion of his or her deferred Annual Bonus for a Plan
Year deemed invested in the Stock/Interest Option pursuant to Section 4.2(b),
the Plan Administrator shall credit to the Participant's Account, as of the
first day of the Plan Year in which the Participant's Annual Bonus for such Plan
Year is actually paid under the Short Term Bonus Plan, the entire amount
deferred. If a Participant elects to have all or any portion of his or her
deferred Performance Share Payment for a Performance Period deemed invested in
the Stock/Interest Option pursuant to Section 4.2(b), the Plan Administrator
shall credit to the Participant's Account, as of the first day of the Plan Year
next following the end of the Performance Period, the entire amount deferred. If
for any reason the entire amount of the Participant's Deferral Contributions so
elected are not made, the Participant's Account shall be automatically adjusted,
retroactively to the first day of such Plan Year (or, if applicable, the
effective date of participation of a Participant described in Section 2.2), to
reflect the amount of Deferral Contributions actually made from Base Salary (or
pursuant to Section 3.4, if applicable), Annual Bonus and/or Performance Share
Payment during the Plan Year. Notwithstanding the foregoing, if a Participant
described in this Section 3.2(g)(i) is an "Executive Officer" (as such term is
defined in the Stock Plan), the Plan Administrator shall instead credit to such
Participant's Account for a Plan Year, as of the last day of the applicable Plan
Year, the entire amount of the Participant's Base Salary, Annual Bonus and/or
Performance Share Payment actually deferred, retroactively to the first day of
such Plan Year (or, if applicable, the effective date of participation of a
Participant described in Section 2.2).


(ii) MUTUAL FUND OPTION. If a Participant elects to have all or any portion of
his or her deferred Base Salary for a Plan Year deemed invested in the Mutual
Fund Option pursuant to Section 4.2(b), the Plan Administrator shall credit to
the Participant's Account, as of each Valuation Date that is on (or as soon as
administratively practicable after) a payroll period payment date, the Deferral
Contribution made from Base Salary for such payroll period. If a Participant
elects to have all or any portion of his or her deferred Annual Bonus for a Plan
Year deemed invested in the Mutual Fund Option pursuant to Section 4.2(b), the
Plan Administrator shall credit to the Participant's Account, as of the
Valuation Date that is on (or as soon as administratively practicable after) the
date the Participant's Annual Bonus for the prior Plan Year is actually paid
under the Short Term Bonus Plan, the amount of such Annual Bonus that is
deferred. If a Participant elects to have all or any portion of his or her
deferred Performance Share Payment for a Performance Period deemed invested in
the Mutual Fund Option pursuant to Section 4.2(b), the Plan Administrator shall
credit to the Participant's Account, as of each Valuation Date that is on (or as
soon as administratively practicable after) the date that each separate payment
to be made to the Participant with respect to the Performance Share Award is
actually payable, the amount of such Performance Share Award that is deferred.


3.3 DEFERRAL ELECTIONS AND MULTIPLE PARTICIPATING COMPANIES. Any Deferral
Election, Bonus Deferral Election and/or Performance Share Deferral Election
which is timely executed and delivered to the Plan Administrator shall be
effective to defer Base Salary, Annual Bonus and/or a Performance Share Payment
earned by the Participant from the Participating Company employing such
Participant at the time of the Participant's election or any other Participating
Company employing such Participant during the Plan Year for which the Deferral
Election, Bonus Deferral Election is effective, or during the Performance Period
with respect to which a Performance Share Deferral Election is effective. In
particular, a Participant (i) who timely executes and delivers a Deferral
Election, Bonus Deferral Election and/or Performance Share Deferral Election
while employed by one Participating Company and subsequently transfers to
another Participating Company, or (ii) who terminates employment and
subsequently becomes employed by another Participating Company, shall have the
Base Salary, Annual Bonus and/or Performance Share Payment that is paid or
payable to such Participant by both Participating Companies reduced under the
terms of the Deferral Election, Bonus Deferral Election and/or Performance Share
Deferral Election and the Plan as if the transfer or termination and
reemployment had not occurred; provided that, as provided in Section 3.2(c), no
amounts of Base Salary shall be withheld to the extent they are attributable to
any portion of the Plan Year during which such Participant is not receiving Base
Salary as an Eligible Executive of a Participating Company.


3.4 TERMINATION UNDER SEVERANCE ARRANGEMENT. Notwithstanding the foregoing, a
Participant eligible to participate in a severance plan or arrangement sponsored
by a Participating Company which provides for a lump-sum severance payment upon
termination of employment may elect, on such form and at such time and in such
manner as shall be prescribed by the Plan Administrator, to reduce the amount of
a lump-sum severance payment to which the Participant may become entitled under
such plan or arrangement. The amount of such reduction shall not exceed the
dollar amount by which the Participant's deferred Base Salary for the Plan Year
in which such termination occurs would not have been made at the time of
termination of employment, and the amount so elected shall for all purposes be
treated as Deferral Contributions made under the Plan.


3.5 VESTING. A Participant shall at all times be fully vested in the
Participant's Deferral Contributions and all investment earnings attributable
thereto.


3.6 DEBITING OF DISTRIBUTIONS. As of each Valuation Date, the Plan Administrator
shall debit each Participant's Account for any amount distributed from such
Account since the immediately preceding Valuation Date.


ARTICLE IV
DETERMINATION AND CREDITING OF INVESTMENT RETURN


4.1 GENERAL INVESTMENT PARAMETERS. The rate of return credited to each
Participant's Account shall be determined on the basis of the Investment
Option(s) selected by the Participant. The terms of this selection process and
the manner in which investment return is credited are set forth in this Article
IV.


 4.2 PARTICIPANT DIRECTION OF DEEMED INVESTMENTS. Each Participant generally may
direct that his or her Deferral Contributions for each Plan Year shall be deemed
invested in the Stock/Interest Option, the Mutual Fund Option or both, and then
may select among the options offered within that selection. The Participant may
make a separate election for his or her deferred Base Salary and deferred Annual
Bonus for each Plan Year and deferred Performance Share Payment for each
Performance Period. Notwithstanding the foregoing, the Mutual Fund Option may be
elected only by Participants who, as of June 30 of the year in which the
Investment Election is made, satisfy the BellSouth stock ownership target then
applicable to each such Participant under BellSouth's executive stock ownership
guidelines. Once made, a Participant may not revoke an election between the
Stock/Interest Option and the Mutual Fund Option.


(a) NATURE OF PARTICIPANT DIRECTION. A Participant's election of the deemed
investments shall be for the sole purpose of determining the rate of return to
be credited to such Participant's Account for such Plan Year, and shall not be
treated or interpreted in any manner whatsoever as a requirement or direction to
actually invest assets in Company Stock, an interest income fund, a mutual fund
or any other investment media. The Plan, as an unfunded, nonqualified deferred
compensation plan, at no time shall have any actual investment of assets
relative to the benefits or Accounts hereunder.


(b) INVESTMENT OF CONTRIBUTIONS. In conjunction with completing each of a
Deferral Election, Bonus Deferral Election and/or Performance Share Deferral
Election for a Plan Year, an Eligible Executive shall complete a separate
Investment Election in which he or she elects the whole percentages of the
amount deferred under such Deferral Election, such Bonus Deferral Election or
such Performance Share Deferral Election (as applicable) to be deemed invested
in (i) the Stock/Interest Option, and/or (ii) if available with respect to the
executive, the Mutual Fund Option; provided, the combined percentages allocated
to the Stock/Interest Option and the Mutual Fund Option shall equal one hundred
percent (100%). Once a Participant makes an election between the Stock/Interest
Option and the Mutual Fund Option for a Plan Year, he or she may not change such
election. If the Eligible Executive elects the Stock/Interest Option, he or she
must then select his or her investment mix as described in subsection (i)
hereinbelow; and if the Eligible Executive elects the Mutual Fund Option, he or
she must then select his or her investment mix as described in subsection (ii)
hereinbelow.


(i) STOCK UNIT OPTION AND/OR INTEREST INCOME OPTION. An Eligible Executive who
selects the Stock/Interest Option with respect to eitherhis or her deferred Base
Salary, deferred Annual Bonus or deferred Performance Share Payment shall
specify any whole percentage to be invested in the Stock Unit Option and any
whole percentage to be invested in the Interest Income Option, such that the
total of the two percentages equals the total percentage of his deferred amount
allocated to the Stock/Interest Option.


ii) MUTUAL FUND OPTION. An Eligible Executive, who as of June 30 of the year
during which the Investment Election is made satisfies BellSouth's stock
ownership target applicable to such Executive under BellSouth's executive stock
ownership guidelines, and who selects the Mutual Fund Option with respect to
either his or her deferred Base Salary, deferred Annual Bonus or deferred
Performance Share Payment, shall specify the whole percentage of such Deferral
Contributions that will be deemed invested in each Mutual Fund. Within the
Mutual Fund Option, a Participant may make subsequent Investment Elections to
change the percentage of such Deferral Contributions that will be deemed
invested in each Mutual Fund, and any such election shall apply to all such
Deferral Contributions credited to his or her Account after the election becomes
effective. Any such election shall be effective on or as soon as
administratively practicable after the Plan Administrator's receipt of the
election. All such Investment Elections shall be (A) made in whole percentages,
(B) effected at the 4:00 p.m. Eastern Time closing price of the applicable
Mutual Fund on each applicable Valuation Date, and (C) subject to such
additional rules as the Plan Administrator may prescribe.


(c) INVESTMENT OF EXISTING ACCOUNT BALANCES.


(i) STOCK/INTEREST OPTION. A Participant with all or part of his or her Account
deemed invested in the Stock/Interest Option may not make an Investment Election
(i) changing all or any portion of such deemed investment among investment
alternatives within the Stock/Interest Option, or (ii) transferring all or any
portion of such deemed investments to the Mutual Fund Option. Thus, once an
amount is deemed invested in the Stock/Interest Option, it shall continue to be
so invested until such amount is distributed.


(ii) MUTUAL FUND OPTION. A Participant with all or part of his or her Account
deemed invested in the Mutual Fund Option may make subsequent Investment
Elections changing the percentage of that portion of his or her existing Account
balance that will be deemed invested in each Mutual Fund. Any such election
shall be effected at the 4:00 p.m. Eastern Time closing price of the applicable
Mutual Fund on the Valuation Date that is coincident with or as soon as
administratively practicable after the Plan Administrator's receipt of such
election. All such Investment Elections shall be made in whole percentages, and
subject to such additional rules as the Plan Administrator may prescribe. No
Investment Election may be made changing a deemed investment from the Mutual
Fund Option to the Stock/Interest Option.


(d) INVESTMENT SUBACCOUNTS. For the sole purpose of tracking a Participant's
Investment Elections and calculating deemed investment earnings attributable to
a Participant's Account for a Plan Year pursuant to the terms of this Article
IV, the Plan Administrator shall establish and maintain for such Participant for
such Plan Year a Stock Unit Subaccount, an Interest Income Subaccount and a
Mutual Fund Subaccount, as necessary, the total of which shall equal such
Participant's Account for such Plan Year.


4.3 STOCK UNIT OPTION.


a) STOCK UNIT SUBACCOUNT. To the extent an Eligible Executive makes an
Investment Election in accordance with Section 4.2 to have his or her Deferral
Contributions for a Plan Year deemed to be invested in the Stock Unit Option,
the Participant's Stock Unit Subaccount shall be credited (subject to the
adjustment described in subsection 3.2(g), if applicable) with the applicable
portion of each such Deferral Contribution at the time such Deferral
Contribution is credited to the Participant's Account under Section 3.2(g), with
a number of Stock Units equal to the number of full and fractional shares of
Company Stock that could have been purchased with such portion of the Eligible
Executive's Deferral Contribution at the average of the high and low sales
prices of one share of Company Stock on the New York Stock Exchange for the last
Business Day of each of the three (3) calendar months immediately preceding the
first day of such Plan Year.


(b) CASH DIVIDENDS. As of each date on which BellSouth has paid a cash dividend
on Company Stock, the number of Stock Units credited to a Participant's Stock
Unit Subaccount shall be increased by a number of additional Stock Units equal
to the quotient of (i) the amount of dividends that would have been paid on the
number of shares of Company Stock equivalent to the number of Stock Units
credited to such subaccount on such dividend payment date, divided by (ii) the
4:00 p.m. Eastern Time closing price of Company Stock on the New York Stock
Exchange on such dividend payment date.


(c) ADJUSTMENTS. In the event of any change in outstanding shares of Company
Stock, by reclassification, recapitalization, merger, consolidation, spinoff,
combination, exchange of shares, stock split, reverse stock split or otherwise,
or in the event of the payment of a stock dividend on Company Stock, or in the
event of any other increase or decrease in the number of outstanding shares of
Company Stock, other than the issuance of shares for value received by BellSouth
or the redemption of shares for value, the Plan Administrator shall adjust the
number and/or form of Stock Units in the manner it deems appropriate in its
reasonable judgment to reflect such event, including substituting or adding
publicly traded shares of companies other than the Company as a basis for
determining Stock Units. The Plan Administrator similarly shall make such
adjustments as it deems are appropriate in its reasonable judgment in the form,
including the basis of measurement, of Stock Units in the event all shares of
Company Stock cease for any reason to be outstanding or to be actively traded on
the New York Stock Exchange. In the event the Plan Administrator determines in
its reasonable judgment that it would not be possible to appropriately reflect
an event under this paragraph (c) by adjusting the number and/or form of Stock
Units, the Plan Administrator shall establish a special Valuation Date
appropriate to such event for all Stock Unit Subaccounts and shall cause such
subaccounts, as so valued, automatically to be converted into Interest Income
Subaccounts, which thereafter shall be subject to Section 4.4.


4 INTEREST INCOME OPTION.


(a) INTEREST INCOME SUBACCOUNT. To the extent that an Eligible Executive makes
an Investment Election in accordance with Section 4.2 to have his or her
Deferral Contributions for a Plan Year deemed to be invested in the Interest
Income Option, the Participant's Interest Income Subaccount shall be credited
(subject to the adjustment described in subsection 3.2(g), if applicable) with
the applicable portion of each such Deferral Contribution at the time such
Deferral Contribution is credited to the Participant's Account under Section
3.2(g).


(b) CREDITING OF DEEMED INTEREST. As of each Valuation Date, the Plan
Administrator shall credit a Participant's Interest Income Subaccounts with the
amount of earnings applicable thereto for the period since the immediately
preceding Valuation Date. Such crediting of earnings for each Interest Income
Subaccount shall be effected, as follows:


(i) AMOUNT INVESTED. The Plan Administrator shall determine the amount of (A) in
the case of an Interest Income Subaccount established in connection with a
Deferral Election or Bonus Deferral Election for the Plan Year, or established
in connection with a Performance Share Deferral Election for the Performance
Period, such Participant's Deferral Contributions credited to such Participant's
Interest Income Subaccount as of the immediately preceding Valuation Date, plus
any investment earnings credited to such Participant's Interest Income
Subaccount since the immediately preceding Valuation Date; and (B) in the case
of an Interest Income Subaccount for a prior Plan Year, the balance of such
Participant's Interest Income Subaccount as of the immediately preceding
Valuation Date, plus any investment earnings credited to such Participant's
Interest Income Subaccount since the immediately preceding Valuation Date, minus
the amount distributed from such Participant's Interest Income Subaccount since
the immediately preceding Valuation Date; and


(ii) DETERMINATION OF AMOUNT. The Plan Administrator then shall apply the
Credited Interest Rate for such Plan Year to such Participant's adjusted
Interest Income Subaccount (as determined in subparagraph (i) hereof), and the
total amount of investment earnings resulting therefrom shall be credited to
such Participant's Interest Income Subaccount as of such Valuation Date.


4.5 MUTUAL FUND OPTION.


(a) MUTUAL FUNDS. From time to time, the Plan Administrator shall select two (2)
or more Mutual Funds for purposes of determining the rate of return on amounts
deemed invested in the Mutual Fund Option in accordance with the terms of the
Plan. The Plan Administrator may change, add or remove Mutual Funds on a
prospective basis at any time and in any manner it deems appropriate.


(b) MUTUAL FUND SUBACCOUNT. To the extent that an Eligible Executive makes an
Investment Election in accordance with Section 4.2 to have his or her Deferral
Contributions for a Plan Year deemed to be invested in the Mutual Fund Option,
the Participant's Mutual Fund Subaccount shall be credited with the applicable
portion of each such Deferral Contribution at the time such Deferral
Contribution is credited to the Participant's Account under Section 3.2(g), with
the investment in each Mutual Fund based on the 4:00 p.m. Eastern Time closing
price of the Mutual Fund on such crediting date.


(c) CREDITING OF EARNINGS. As of each Valuation Date, the Plan Administrator
shall determine the value of a Participant's Mutual Fund Subaccount (as well as
the earnings and/or losses thereof) by valuing the deemed investments in the
Mutual Funds as if such subaccount actually were invested therein.


4.6 GOOD FAITH VALUATION BINDING. In determining the value of Accounts, the Plan
Administrator shall exercise its best judgment, and all such determinations of
value (in the absence of bad faith) shall be binding upon all Participants and
their Beneficiaries.


4.7 ERRORS AND OMISSIONS IN ACCOUNTS. If an error or omission is discovered in
the Account of a Participant or in the amount of a Participant's Deferral
Contributions, the Plan Administrator, in its sole discretion, shall cause
appropriate, equitable adjustments to be made as soon as administratively
practicable following the discovery of such error or omission.


ARTICLE V
PAYMENT OF ACCOUNT BALANCES


5.1 BENEFIT AMOUNTS.


(a) BENEFIT ENTITLEMENT. As the benefit under the Plan, each Participant (or
Beneficiary) shall be entitled to receive the total amount of the Participant's
Accounts, determined as of the most recent Valuation Date, and payable at such
times and in such forms as described in this Article V.


(b) VALUATION OF BENEFIT. For purposes hereof, each Account of a Participant as
of any Valuation Date shall be equal to the total value such Participant's Stock
Unit Subaccount, Interest Income Subaccount and Mutual Fund Subaccount.


(c) CONVERSION OF STOCK UNITS INTO DOLLARS. For purposes of converting some or
all of a Participant's Stock Units into a dollar amount in valuing the
Participant's Accounts as of any Valuation Date, the value of each Stock Unit
shall be equal to the average of the high and low sales prices of one share of
Company Stock on the New York Stock Exchange for the last Business Day of each
of the three (3) months of the calendar quarter most recently completed on or
prior to such Valuation Date.


5.2 ELECTIONS OF TIMING AND FORM. In conjunction with, and at the time of,
completing a Deferral Election and/or Bonus Deferral Election for each Plan
Year, or a Performance Share Deferral Election for each Performance Share Award,
an Eligible Executive shall select the timing and form of the distribution that
will apply to the Account for such Eligible Executive's Deferral Contributions
(and deemed investment earnings attributable thereto) for such Plan Year. The
terms applicable to this selection process are as follows:


(a) TIMING. For a Participant's Account for each Plan Year, such Participant may
elect that distribution will be made or commence as of any January 1 following
the Plan Year of deferral; provided, a Participant may not select a benefit
payment or commencement date for such Account that is (i) earlier than (A) in
the case of a Deferral Election, the second January 1 following the end of the
Plan Year for which the deferral is made, or (B) in the case of a Bonus Deferral
Election or a Performance Share Deferral Election, the third January 1 following
the end of the Plan Year for which the deferral is made; or (ii) later than the
twentieth (20th) January 1 following the end of the Plan Year of deferral.


(b) FORM OF DISTRIBUTION. For a Participant's Account for each Plan Year, such
Participant may elect that distribution will be paid in one of the following
forms:


(i) a single lump-sum cash payment; or


(ii) substantially equal annual installments (adjusted for investment earnings
between payments in the manner described in Article IV) over a period of two (2)
to ten (10) years.


(c) MULTIPLE SELECTIONS. An Eligible Executive may select a different benefit
payment or commencement date and/or a different form of distribution with
respect to his or her Account for each Plan Year. For ease of administration,
the Plan Administrator may combine Accounts and subaccounts of a Participant to
which the same benefit payment/commencement date and the same form of
distribution apply.


5.3 BENEFIT PAYMENTS TO A PARTICIPANT.


(a) TIMING. A Participant shall receive or begin receiving a distribution of
each of his or her Accounts as of the earlier of (i) the January 1 selected by
such Participant with respect to each such Account pursuant to the terms of
Section 5.2(a); or (ii) the January 1 immediately following the date that such
Participant's employment with BellSouth and all Affiliates ends for any reason,
unless the Participant returns to employment with BellSouth or one of the
Affiliates before such January 1; provided, however, that with respect to a
Bonus Deferral Election or Performance Share Deferral Election of a Participant
whose employment has so terminated, distribution shall be made or begin no
sooner than the January 1 immediately following the date on which the Annual
Bonus or Performance Share Payment is payable. An amount payable "as of" any
January 1 shall be made as soon as practicable after such January 1 and, unless
extenuating circumstances arise, no later than January 31.


(b) FORM OF DISTRIBUTION. A Participant shall receive or begin receiving a
distribution of each of his or her Accounts in cash in the form selected by such
Participant with respect to such Account pursuant to the terms of Section
5.2(b).


(c) VALUATION OF SINGLE LUMP-SUM PAYMENTS. The amount of a Participant's single
lump-sum distribution of any of his or her Accounts as of any applicable January
1 shall be equal to the value of such Account as of the Valuation Date
immediately preceding the date on which such distribution is paid.


(d) VALUATION OF INSTALLMENT PAYMENTS. For purposes of determining the amount of
any installment payment to be paid as of a January 1 from an Account, the
following shall apply:


(i) for any amount of such Account attributable to an Interest Income Subaccount
as of the immediately preceding Valuation Date, such amount shall be divided by
the number of remaining installments to be paid from such Account (including the
current installment);


(ii) for any portion of such Account attributable to a Stock Unit Subaccount as
of the immediately preceding Valuation Date, the total number of Stock Units
constituting such portion shall be divided by the number of remaining
installments to be paid from such Account (including the current installment),
and the resulting number of Stock Units shall be converted into a dollar amount
(pursuant to the terms of Section 5.1(c)) as of such Valuation Date; and


(iii) for any amount of such Account attributable to a Mutual Fund Subaccount as
of the immediately preceding Valuation Date, such amount shall be divided by the
number of remaining installments to be paid from such Account (including the
current installment).


5.4 DEATH BENEFITS.


(a) GENERAL. If a Participant dies before receiving the entire amount of his or
her benefit under the Plan, such Participant's Beneficiary shall receive
distribution of amounts remaining in the Participant's Accounts in the form, as
elected by the Participant on a Beneficiary designation form described in
Section 5.6, of either:


(i) a single lump-sum cash payment of the entire balance in the Participant's
Accounts as of the January 1 immediately following the date of the Participant's
death; or


(ii) (A) for Accounts with respect to which distribution has not commenced under
Section 5.2 at the time of the Participant's death, substantially equal annual
installments (adjusted for investment earnings between payments in the manner
described in Article IV) over a period of two (2) to ten (10) years, commencing
as of the January 1 immediately following the Participant's death; and (B) for
Accounts with respect to which distribution has commenced in the form of
installments described in Section 5.2(b)(ii) at the time of the Participant's
death, continuation of such installment payment schedule.


An amount payable "as of" any January 1 shall be made as soon as practicable
after such January 1 and, unless extenuating circumstances arise, no later than
January 31.


(b) VALUATION. The valuation rules described in subsections 5.3(c) and 5.3(d)
shall apply to payments described in this Section 5.4.


5.5 WITHDRAWALS.


(a) HARDSHIP WITHDRAWALS. Upon receipt of an application for a hardship
withdrawal and the Plan Administrator's decision, made in its sole discretion,
that a Participant has suffered a Financial Hardship, the Plan Administrator
shall cause the payment of a distribution to such Participant. Such distribution
shall be paid in a single-sum payment in cash as soon as administratively
feasible after the Plan Administrator determines that the Participant has
incurred a Financial Hardship. The amount of such single-sum payment shall be
limited to the amount reasonably necessary to meet the Participant's
requirements resulting from the Financial Hardship. The amount of such
distribution shall reduce the Participant's Account balance as provided in
Section 3.6.


(b) WITHDRAWALS WITH FORFEITURE. Notwithstanding any other provisions of this
Article V to the contrary, a Participant may elect, at any time prior to the
distribution of his or her entire benefit hereunder, to withdraw all or a
portion of (i) the remaining amount credited to one or more of  his or her
Accounts, determined as of the Valuation Date on which such distribution is
processed, in twenty-five percent (25%) increments; plus (ii) the amount of
Deferral Contributions made since such Valuation Date. Such distribution shall
be made in the form of a single-sum payment in cash, as prescribed in Section
5.2(b)(i), as soon as administratively feasible after the date of the
Participant's election under this subsection (b). At the time such distribution
is made, an amount equal to ten percent (10%) of the amount distributed shall be
permanently and irrevocably forfeited (and, if the distribution request is more
than ninety percent (90%) of such Participant's Account, the forfeiture amount
shall be deducted from his or her distribution amount to the extent there
otherwise will be an insufficient remaining Account balance from which to deduct
this forfeiture). In addition, the Participant receiving such distribution shall
immediately cease to make Deferral Contributions with respect to a Deferral
Election for the Plan Year in which such withdrawal occurs, and any Bonus
Deferral Election and/or Performance Share Deferral Election with respect to
such Plan Year shall be disregarded, and such Participant shall not be eligible
to resume Deferral Contributions until the first day of the Plan Year coinciding
with or immediately following the one year anniversary of such distribution.


5.6 BENEFICIARY DESIGNATION.


(a) GENERAL. A Participant shall designate a Beneficiary or Beneficiaries for
all of his or her Accounts by completing the form prescribed for this purpose
for the Plan by the Plan Administrator and submitting such form as instructed by
the Plan Administrator. Once a Beneficiary designation is made, it shall
continue to apply until and unless such Participant makes and submits a new
Beneficiary designation form for this Plan.


(b) NO DESIGNATION OR DESIGNEE DEAD OR MISSING. In the event that:


(i) a Participant dies without designating a Beneficiary;


(ii) the Beneficiary designated by a Participant is not surviving or in
existence when payments are to be made or commence to such designee under the
Plan, and no contingent Beneficiary, surviving or in existence, has been
designated; or


(iii) the Beneficiary designated by a Participant cannot be located by the Plan
Administrator within 1 year from the date benefit payments are to be made or
commence to such designee; then, in any of such events, the Beneficiary of such
Participant shall be the Participant's surviving spouse, if any can then be
located, and if not, the estate of the Participant, and the entire balance in
the Participant's Accounts shall be paid to such Beneficiary in the form of a
single lump-sum cash payment described in Section 5.4(a)(i).


(c) DEATH OF BENEFICIARY. If a Beneficiary who survives the Participant, and to
whom payment of Plan benefits commences, dies before complete distribution of
the Participant's Accounts, the entire balance in such Accounts shall be paid to
the estate of such Beneficiary in the form of a single lump-sum cash payment as
of the January 1 immediately following such Beneficiary's death. An amount
payable "as of" any January 1 shall be made as soon as practicable after such
January 1 and, unless extenuating circumstances arise, no later than January 31.
The valuation rules described in subsection 5.3(c) shall apply to any payments
described in this subsection 5.6(c).


5.7 TAXES. If the whole or any part of any Participant's or Beneficiary's
benefit hereunder shall become subject to any estate, inheritance, income,
employment or other tax which a Participating Company shall be required to pay
or withhold, the Participating Company shall have the full power and authority
to withhold and pay such tax out of any monies or other property in its hand for
the account of the Participant or Beneficiary whose interests hereunder are so
affected. Prior to making any payment, the Participating Company may require
such releases or other documents from any lawful taxing authority as it shall
deem necessary.




ARTICLE VI
CLAIMS


6.1 INITIAL CLAIM. Claims for benefits under the Plan may be filed with the Plan
Administrator on forms or in such other written documents, as the Plan
Administrator may prescribe. The Plan Administrator shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed. In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review.


6.2 APPEAL. Any Participant or Beneficiary who has been denied a benefit shall
be entitled, upon request to the Plan Administrator, to appeal the denial of his
or her claim. The claimant (or his or her duly authorized representative) may
review pertinent documents related to the Plan and in the Plan Administrator's
possession in order to prepare the appeal. The request for review, together with
written statement of the claimant's position, must be filed with the Plan
Administrator no later than 60 days after receipt of the written notification of
denial of a claim provided for in Section 6.1. The Plan Administrator's decision
shall be made within 60 days following the filing of the request for review. If
unfavorable, the notice of the decision shall explain the reasons for denial and
indicate the provisions of the Plan or other documents used to arrive at the
decision.


6.3 SATISFACTION OF CLAIMS. The payment of the benefits due under the Plan to a
Participant or Beneficiary shall discharge the Participating Company's
obligations under the Plan, and neither the Participant nor the Beneficiary
shall have any further rights under the Plan upon receipt by the appropriate
person of all benefits. In addition, (i) if any payment is made to a Participant
or Beneficiary with respect to benefits described in the Plan from any source
arranged by BellSouth or a Participating Company including, without limitation,
any fund, trust, insurance arrangement, bond, security device, or any similar
arrangement, such payment shall be deemed to be in full and complete
satisfaction of the obligation of the Participating Company under the Plan to
the extent of such payment as if such payment had been made directly by such
Participating Company; and (ii) if any payment from a source described in clause
(i) shall be made, in whole or in part, prior to the time payment would be made
under the terms of the Plan, such payment shall be deemed to satisfy such
Participating Company's obligation to pay Plan benefits beginning with the
benefit which would next become payable under the Plan and continuing in the
order in which benefits are so payable, until the payment from such other source
is fully recovered. The Plan Administrator or such Participating Company, as a
condition to making any payment, may require such Participant or Beneficiary to
execute a receipt and release therefor in such form as shall be determined by
the Plan Administrator or the Participating Company. If receipt and release is
required but the Participant or Beneficiary (as applicable) does not provide
such receipt and release in a timely enough manner to permit a timely
distribution in accordance with the general timing of distribution provisions in
the Plan, the payment of any affected distribution may be delayed until the Plan
Administrator or the Participating Company receives a proper receipt and
release.




ARTICLE VII
SOURCE OF FUNDS


Each Participating Company shall provide the benefits described in the Plan from
its general assets. However, to the extent that funds in one or more trusts, or
other funding arrangement(s), allocable to the benefits payable under the Plan
are available, such assets may be used to pay benefits under the Plan. If such
assets are not sufficient or are not used to pay all benefits due under the
Plan, then the appropriate Participating Company shall have the obligation, and
the Participant or Beneficiary, who is due such benefits, shall look to such
Participating Company to provide such benefits. No Participant or Beneficiary
shall have any interest in the assets of any trust, or other funding
arrangement, or in the general assets of the Participating Companies other than
as a general, unsecured creditor. Accordingly, a Participating Company shall not
grant a security interest in the assets held by the trust in favor of the
Participants, Beneficiaries or any creditor.




ARTICLE VIII
PLAN ADMINISTRATION


8.1 ACTION BY THE PLAN ADMINISTRATOR.


(a) INDIVIDUAL ADMINISTRATOR. If the Plan Administrator is an individual, such
individual shall act and record his or her actions in writing. Any matter
concerning specifically such individual's own benefit or rights hereunder shall
be determined by the Board or its designee.


(b) ADMINISTRATIVE COMMITTEE. If the Plan Administrator is a committee, action
of the Plan Administrator may be taken with or without a meeting of committee
members; provided, action shall be taken only upon the vote or other affirmative
expression of a majority of the committee members qualified to vote with respect
to such action. If a member of the committee is a Participant or Beneficiary,
such member shall not participate in any decision which solely affects his or
her own benefit under the Plan. For purposes of administering the Plan, the Plan
Administrator shall choose a secretary who shall keep minutes of the committee's
proceedings and all records and documents pertaining to the administration of
the Plan. The secretary may execute any certificate or any other written
direction on behalf of the Plan Administrator.


8.2 RIGHTS AND DUTIES OF THE PLAN ADMINISTRATOR. The Plan Administrator shall
administer the Plan and shall have all powers necessary to accomplish that
purpose, including (but not limited to) the following:


(a) to construe, interpret and administer the Plan;


(b) to make determinations required by the Plan, and to maintain records
regarding Participants' and Beneficiaries' benefits hereunder;


(c) to compute and certify to Participating Companies the amount and kinds of
benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;


(d) to authorize all disbursements by a Participating Company pursuant to the
Plan;


(e) to maintain all the necessary records of the administration of the Plan;


(f) to make and publish such rules and procedures for the regulation of the Plan
as are not inconsistent with the terms hereof;


(g) to delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and


(h) to hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.


The Plan Administrator shall have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of such benefits, and its decisions on such matters shall be final
and conclusive on all parties.


8.3 BOND; COMPENSATION. The Plan Administrator and (if applicable) its members
shall serve as such without bond and without compensation for services
hereunder. All expenses of the Plan Administrator shall be paid by the
Participating Companies.




ARTICLE IX
AMENDMENT AND TERMINATION


9.1 AMENDMENTS. Subject to Section 9.3, the Board shall have the right, in its
sole discretion, to amend the Plan in whole or in part at any time and from time
to time. In addition, the Plan Administrator shall have the right, in its sole
discretion, to amend the Plan at any time and from time to time so long as such
amendment is not of a material nature.


9.2 TERMINATION OF PLAN. Subject to Section 9.3, BellSouth reserves the right to
discontinue and terminate the Plan at any time, for any reason. Any action to
terminate the Plan shall be taken by the Board and such termination shall be
binding on all Participating Companies, Participants and Beneficiaries.


9.3 LIMITATION ON AUTHORITY. Except as otherwise provided in this Section 9.3,
no contractual right created by and under any Deferral Election, Bonus Deferral
Election or Performance Share Deferral Election made prior to the effective date
of any amendment or termination shall be abrogated by any amendment or
termination of the Plan, absent the express, written consent of the Participant
who made the Deferral Election, Bonus Deferral Election or Performance Share
Deferral Election.


(a) PLAN AMENDMENTS. The limitation on authority described in this Section 9.3
shall not apply to any amendment of the Plan which is reasonably necessary, in
the opinion of counsel, (i) to preserve the intended income tax consequences of
the Plan described in Section 10.1, (ii) to preserve the status of the Plan as
an unfunded, nonqualified deferred compensation plan for the benefit of a select
group of management or highly compensated employees and not subject to the
requirements of Part 2, Part 3 and Part 4 of Title I of ERISA, or (iii) to guard
against other material adverse impacts on Participants and Beneficiaries, and
which, in the opinion of counsel, is drafted primarily to preserve such intended
consequences, or status, or to guard against such adverse impacts.


(b) PLAN TERMINATION. The limitation on authority described in this Section 9.3
shall not apply to any termination of the Plan as the result of a determination
that, in the opinion of counsel, (i) Participants and Beneficiaries generally
are subject to federal income taxation on Deferral Contributions or other
amounts in Participant Accounts prior to the time of distribution of amounts
under the Plan, or (ii) the Plan is generally subject to Part 2, Part 3 or Part
4 of Title I of ERISA, but in either case only if such termination is reasonably
necessary, in the opinion of counsel, to guard against material adverse impacts
on Participants and Beneficiaries, or BellSouth or Participating Companies. Upon
such termination, the entire amount in each Participant's Accounts shall be
distributed in a single lump-sum distribution as soon as practicable after the
date on which the Plan is terminated. In such event, the Plan Administrator
shall declare that the date of termination (or, if such day is not a Business
Day, the last Business Day immediately preceding such day) shall be a Valuation
Date and all distributions shall be made based on the value of the Accounts as
of such Valuation Date.


(c) OPINIONS OF COUNSEL. In each case in which an opinion of counsel is
contemplated in this Section 9.3, such opinion shall be in writing and delivered
to the Board, rendered by a nationally recognized law firm selected or approved
by the Board.




ARTICLE X
MISCELLANEOUS


10.1 TAXATION. It is the intention of BellSouth that the benefits payable
hereunder shall not be deductible by the Participating Companies nor taxable for
federal income tax purposes to Participants or Beneficiaries until such benefits
are paid by the Participating Company to such Participants or Beneficiaries.
When such benefits are so paid, it is the intention of the Participating
Companies that they shall be deductible by the Participating Companies under
Code Section 162.


10.2 WITHHOLDING. All payments made to a Participant or Beneficiary hereunder
shall be reduced by any applicable federal, state or local withholding or other
taxes or charges as may be required under applicable law.


10.3 NO EMPLOYMENT CONTRACT. Nothing herein contained is intended to be nor
shall be construed as constituting a contract or other arrangement between a
Participating Company and any Participant to the effect that the Participant
will be employed by the Participating Company or continue to be an employee for
any specific period of time.


10.4 HEADINGS. The headings of the various articles and sections in the Plan are
solely for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a section shall refer to a section of the Plan unless
specified otherwise.


10.5 GENDER AND NUMBER. Use of any gender in the Plan will be deemed to include
all genders when appropriate, and use of the singular number will be deemed to
include the plural when appropriate, and vice versa in each instance.


10.6 ASSIGNMENT OF BENEFITS. The right of a Participant or Beneficiary to
receive payments under the Plan may not be anticipated, alienated, sold,
assigned, transferred, pledged, encumbered, attached or garnished by creditors
of such Participant or Beneficiary, except by will or by the laws of descent and
distribution and then only to the extent permitted under the terms of the Plan.


10.7 LEGALLY INCOMPETENT. The Plan Administrator, in its sole discretion, may
direct that payment be made to an incompetent or disabled person, for whatever
reason, to the guardian of such person or to the person having custody of such
person, without further liability on the part of a Participating Company for the
amount of such payment to the person on whose account such payment is made.


10.8 ENTIRE DOCUMENT. This Plan document sets forth the entire Plan and all
rights and limits. Except for a formal amendment hereto, no document shall
modify the Plan or create any additional rights or benefits.


10.9 GOVERNING LAW. The Plan shall be construed, administered and governed in
all respects in accordance with applicable federal law (including ERISA) and, to
the extent not preempted by federal law, in accordance with the laws of the
State of Georgia.  If any provisions of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.




EXHIBIT A


Participating Companies
(as of January 1, 2005)


Participating Company Names _________________________Effective
Date______________


1. BellSouth Advertising & Publishing
Corporation                                   January 1, 2002


2. BellSouth
Corporation                                                                                  January
1, 2002


3. BellSouth D.C.,
Inc.                                                                                      
January 1, 2002


4. BellSouth International,
Inc.                                                                        January
1, 2002


5. BellSouth Telecommunications,
Inc.                                                          January 1, 2002



